Citation Nr: 1517407	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  06-07 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



REMAND

The Veteran served on active duty from April 1960 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Although the current claim was treated by the RO as an application to reopen a previously denied claim, because of a change in the law relative to presumptive diseases associated with Agent Orange exposure, which now includes ischemic heart disease, see discussion, infra, and because cardiac arrest was identified as the cause of the Veteran's death, the Board will undertake a de novo review of the question.  

Pursuant to 38 U.S.C.A. § 1310 (West 2014) dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310; Dyment v. West, 13 Vet. App. 141  (1999), aff'd sub nom; Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit").  VA must make reasonable efforts to provide a medical opinion unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1344, 1348 (Fed. Cir. 2008) (citation omitted).  The Board finds that a medical opinion with respect to the cause of death claim is warranted.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, certain diseases shall be service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e)  (2014).  The list of diseases to which the presumption applies was amended after the RO's adjudication of this case to now include ischemic heart disease.  Id.  

The Veteran passed away in February 1995.  The appellant asserts that the Veteran's death was caused by exposure to Agent Orange during his tour of duty in Vietnam.  See March 2006 VA Form 9.  (The record shows that the Veteran in fact served in Vietnam from August 1965 to July 1966.)

Of record is a certificate of death, which lists the immediate cause of the Veteran's death as cardiac arrest.  (At the time of the Veteran's death, service connection was not in effect for any disabilities.)  Nevertheless, the record is not so clear as to what caused the cardiac arrest.  The Board recognizes that coronary artery disease (ischemic heart disease) is commonly found to be an underlying cause of cardiac arrest, but there are other underlying causes that are not considered ischemic heart diseases, such as valvular heart disease or electrical problems causing arrhythmias.  In order to obtain medical opinion evidence on what caused the Veteran's cardiac arrest, a remand is required.

The case is REMANDED for the following action:


1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the appellant should be obtained and associated with the claims file.  The appellant should be advised that any records showing care for hypertension, chest pain, or any other disability within the months prior to the Veteran's death would be helpful.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, provide the claims file to an appropriate VA physician in order to obtain a medical opinion on the question of what likely caused the Veteran's fatal cardiac arrest.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  The reviewer must also consider the lay statements of record and the records prepared prior to the Veteran's death that show, among other things, complaints of left arm and chest pain. 

After reviewing the claims file, the reviewer should specifically opine as to whether the fatal cardiac arrest was at least as likely as not related to ischemic heart disease.  If not, the reviewer should also address the medical probabilities that hypertension began during the Veteran's military service and contributed to the cause of the fatal process.  

The reviewer must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the reviewer must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (The originating agency should seek after any additional evidence suggested by the reviewer.)

3.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefit sought is not granted, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



